Judgment, Supreme Court, New York County (Carol Huff, J.), entered February 6, 1996, which, inter alia, denied petitioner’s application brought pursuant to CPLR article 78 seeking to annul respondent’s determination terminating petitioner’s employment, unanimously affirmed, without costs.
Petitioner, a probationary employee, failed to demonstrate that his termination was based on a constitutionally impermissible reason, that it violated statutory or decisional law or that it was motivated by bad faith (Matter of York v McGuire, 63 NY2d 760). The New York State Department of Labor’s determination to grant petitioner’s claim for unemployment benefits is not dispositive of the issue raised herein (see, Matter of Rivoli v Stern, 160 AD2d 601). Concur—Sullivan, J. P., Rosenberger, Ellerin and Nardelli, JJ.